Mr. Chief Justice Waite
delivered the opinion of the court.
In Wiswall v. Campbell, 98 U. S. 347, we decided that an appeal to this court would not lie from the judgment of a Circuit Court in a proceeding- by a creditor to prove his demand against the estate of a bankrupt. This is clearly such a case. Although on account of the peculiar character of the demand, the proceeding-assumed to some extent the form of a suit in equity, it was instituted and carried on solely for the purpose of obtaining the allowance of the demand against the estate of the bankrupt.
The motion to dismiss is, therefore, granted upon the authority of the case cited. Dismissed.